2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the preliminary amendment filed 09/20/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0171642 (Schock et al.)
Regarding claims 1, 2, Diaz discloses as shown in Figures  3, 4 a stent delivery device comprising: a catheter including an inner sheath (catheter body 34, see paragraph [0034]) and an outer sheath (sheath 52, see paragraph [004]) allowing the inner sheath to be slidably inserted therethrough; a stent (stent graft 60, see paragraph [0035]) provided between the inner sheath and the outer sheath in the vicinity of a distal end of the catheter; and a guiding elongated body (guidewire 34, see paragraph [0034]) inserted through an inner lumen of the inner sheath and is partially capable of exposed from the distal end of the catheter so as to guide the insertion of the catheter.
Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Schock et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire 24, see paragraph [0033]) as shown in Figures 4A-4E, wherein the  guiding elongated body has a variable tip area (area where coil 53 extends, see paragraph [0045]) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state (when coil 53 is uncompressed) in which the variable tip area has predetermined flexibility and a second state (when coil 53 is compressed) in which the variable tip area is stiffer than the first state, wherein the guiding elongated body includes a puncturing portion (distal tip guide section 26, see paragraph [0046]) provided in the distal end of the guiding elongated body so as to puncture a wall of an organ (because distal tip guide section 26 would be capable of puncturing a wall of an organ if advanced with enough force by hand).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0139689 (Shturman et al.)
Regarding claims 1, 2, Diaz discloses as shown in Figures  3, 4 a stent delivery device comprising: a catheter including an inner sheath (catheter body 34, see paragraph [0034]) and an outer sheath (sheath 52, see paragraph [004]) allowing the inner sheath to be slidably inserted therethrough; a stent (stent graft 60, see paragraph [0035]) provided between the inner sheath and the outer sheath in the vicinity of a distal end of the catheter; and a guiding elongated body (guidewire 34, see paragraph [0034]) inserted through an inner lumen of the inner sheath and is partially capable of exposed from the distal end of the catheter so as to guide the insertion of the catheter.
Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Shturman et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire system 10, see paragraph [0090]) as shown in Figure 2, wherein the  guiding elongated body has a variable tip area (area generally indicated as A) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state (when coil of sheath 20 is uncompressed or when core wire 30 is withdraw proximal to the variable tip area A, see paragraph [0092]) in which the variable tip area has predetermined flexibility and a second state (when coil of sheath 20 is compressed, or when core wire extends out of the distal end of sheath) in which the variable tip area is stiffer than the first state, wherein the guiding elongated body includes a puncturing portion (distal tip of core wire 30, see paragraph [0098]) provided in 
	
    PNG
    media_image1.png
    343
    623
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the guiding elongated body disclosed by Diaz for the one disclosed by Shturman et al., because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 4-6 Diaz  in view of Shturman discloses wherein the guiding elongated body includes an inner elongated body (core wire 30 of Shturman) and an outer tube (sheath 20 of Shturman) through which the inner elongated body is slidably inserted, wherein when the variable tip area is in the first state (see Figure 2 of Shturman), an exposure length in which the inner elongated body is exposed from a distal end of the outer tube is a first length, and wherein when the variable tip area is in the second state (see Figure 1 of Shturman), the exposure length is a second length shorter than the first length, wherein when the variable tip area is in the first state, a non-overlapping length in which the outer tube and the inner elongated body do not overlap each other in the vicinity of the distal end of the guiding .
Claims 1, 2, 4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2013/0131643 (Parodi et al.)
Regarding claims 1, 2, Diaz discloses as shown in Figures  3, 4 a stent delivery device comprising: a catheter including an inner sheath (catheter body 34, see paragraph [0034]) and an outer sheath (sheath 52, see paragraph [004]) allowing the inner sheath to be slidably inserted therethrough; a stent (stent graft 60, see paragraph [0035]) provided between the inner sheath and the outer sheath in the vicinity of a distal end of the catheter; and a guiding elongated body (guidewire 34, see paragraph [0034]) inserted through an inner lumen of the inner sheath and is partially capable of exposed from the distal end of the catheter so as to guide the insertion of the catheter.
Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Parodi et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire 10, see paragraph [0064]) as shown in Figures 4-6 wherein the  guiding elongated body has a variable tip area (area generally indicated as A) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state (see Figure 5) in which the variable tip area has predetermined flexibility and a second state (see Figure 4) in which the variable tip area is stiffer than the first state, wherein the guiding elongated body includes a puncturing portion (conical tip 22’, see paragraph [0066]) provided in the distal end of the guiding elongated body so as to puncture a wall of an organ (because distal tip would be capable of puncturing a wall of an organ if advanced with enough force by hand).

    PNG
    media_image2.png
    412
    749
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the guiding elongated body disclosed by Diaz for the one disclosed by Parodi et al., because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Regarding claims 4, 7, 9 Diaz  in view of Parodi discloses wherein the guiding elongated body includes an inner elongated body (inner member 20, see paragraph [0064] of Parodi) and an outer tube (intermediate stiffener member 30, larger diameter outer member 40, see paragraph [0064] of Parodi) through which the inner elongated body is slidably inserted, wherein the outer tube includes a telescopic distal end portion (Parodi discloses intermediate stiffener member 30 larger diameter outer member 40 are slideable relative to one another and thus  form a telescopic end, see paragraph [0064] of Parodi ) which is provided in the vicinity of a distal end of the outer tube and having elasticity in an axial direction while changing the flexibility. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0171642 (Schock et al.) as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2007/0167804 (Park et al)
Regarding claim 3, Diaz fails to disclose wherein the puncturing portion includes an electrode for cauterizing a wall of an organ. 
Park et al., from a related field of endeavor teaches a similar puncturing portion as shown in Figure 12A, used for the same purpose of guiding a device through the lumen of the body, wherein the puncturing portion includes an electrode (distal tip) capable of cauterizing a wall of an organ . See paragraph [0082].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the puncturing portion disclosed by Diaz in view of Schock by attaching the RF generator making the tip of the puncturing portion an electrode such that the puncturing portion includes an electrode for cauterizing a wall of an organ in order to configure the puncturing portion includes an electrode to cauterize a wall of an organ.
Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2013/0131643 (Parodi et al.) as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2007/0167804 (Park et al)
Regarding claim 3, Diaz fails to disclose wherein the puncturing portion includes an electrode for cauterizing a wall of an organ. 
Park et al., from a related field of endeavor teaches a similar puncturing portion as shown in Figure 12A, used for the same purpose of guiding a device through the lumen of the body, wherein the puncturing portion includes an electrode (distal tip) capable of cauterizing a wall of an organ . See paragraph [0082].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the puncturing portion disclosed by Diaz in view of Parodi attaching the RF generator making the tip of the puncturing portion an electrode such that the puncturing portion includes an electrode for cauterizing a wall of an organ in order to configure the puncturing portion includes an electrode to cauterize a wall of an organ.
.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2013/0131643 (Parodi et al.) as applied to claims 1 and 7 above, and further in view of U.S. Patent Number 5,238,005 (Imran)
Regarding claims 8, 16 Diaz in view of Parodi fail to disclose an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body.
Imran, from the same field of endeavor teaches a similar guiding elongated body as shown in Figure 2 used for the same purpose of navigating the lumens of the body, where an operation wire (additional flexible elongate elements or wires 41, 42, 43, see col. 3, lines 49-68) connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body, for the purpose of bending or steering the inner elongate body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding elongated body disclosed by Diaz in view of Parodi by attaching additional flexible elongate elements or wires 41, 42, 43 to inner member 20 of Diaz in view of Parodi such that an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body in order to bend or steer the inner elongate body.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0171642 (Schock et al.) as applied to claim 2 above, and further in view of U.S. Patent Number 5,238,005 (Imran)
Regarding claim 8, Diaz in view of Schock et al. fail to disclose an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body.
Imran, from the same field of endeavor teaches a similar guiding elongated body as shown in Figure 2 used for the same purpose of navigating the lumens of the body, where an operation wire (additional flexible elongate elements or wires 41, 42, 43, see col. 3, lines 49-68) connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body, for the purpose of bending or steering the inner elongate body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding elongated body disclosed by Diaz in view of Schock et al. by attaching additional flexible elongate elements or wires 41, 42, 43 to the core wire disclosed by Diaz in view of Schock such that an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body in order to bend or steer the core wire.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2013/0131643 (Parodi et al.), U.S. Patent Publication Number 2007/0167804 (Park et al), as applied to claim 3 above, and further in view of U.S. Patent Number 5,238,005 (Imran)
Regarding claim 12, Diaz in view of Parodi fail to disclose an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding elongated body disclosed by Diaz in view of Parodi by attaching additional flexible elongate elements or wires 41, 42, 43 to inner member 20 of Diaz in view of Parodi such that an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body in order to bend or steer the inner elongate body.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0139689 (Shturman et al.) as applied to claims 4-6 above, and further in view of U.S. Patent Number 5,238,005 (Imran)
Regarding claims 13-15 Diaz in view of Shturman et al. fail to disclose an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body.
Imran, from the same field of endeavor teaches a similar guiding elongated body as shown in Figure 2 used for the same purpose of navigating the lumens of the body, where an operation wire (additional flexible elongate elements or wires 41, 42, 43, see col. 3, lines 49-68) connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding elongated body disclosed by Diaz in view of Shturman et al. by attaching additional flexible elongate elements or wires 41, 42, 43 to the core wire 30 disclosed by Diaz in view of Shturman such that an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body in order to bend or steer the core wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771